Citation Nr: 0307865	
Decision Date: 04/24/03    Archive Date: 04/30/03	

DOCKET NO.  90-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an extension of the veteran's delimiting date 
for the purpose of receiving educational assistance benefits 
under Chapter 34, Title 38, United States Code. 

(The Board will address the issue of entitlement to an 
earlier effective date prior to July 18, 1989, for the award 
of a 100 percent disability evaluation for bipolar disorder 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied an extension of 
the veteran's delimiting date for purposes of receiving 
Chapter 34 benefits.  (The veteran has subsequently moved and 
his claim is now under the jurisdiction of the RO in 
Louisville, Kentucky.)  The veteran, who had active service 
from August 1975 to September 1979, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In October 1991, November 1994 and September 1996 
the Board returned this case to the RO for additional 
development.  In October 1997, the Board denied the veteran's 
claim for an extension of his delimiting date for purposes of 
receiving Chapter 34 benefits.  

The veteran appealed the Board's October 1997 decision to the 
United States Court of Veterans Appeals for Veterans Claims 
(Court), and in October 1999 the Court vacated the Board's 
October 1997 decision.  After development on a companion 
issue of entitlement to an earlier effective date for a 100 
percent evaluation for bipolar disorder, the Board again 
denied the veteran's claim for an extension of his delimiting 
date for Chapter 34 benefits in a decision dated in October 
2000.  The veteran then appealed the Board's decision to the 
Court and in an Order dated in August 2002 the Court vacated 
the Board's October 2000 decision.


REMAND

In the Court's August 2002 decision it was indicated that the 
claim for an extension of the veteran's delimiting date was 
"inextricably intertwined" with his claim for an earlier 
effective date for a 100 percent evaluation for a bipolar 
disorder.  Thus, in the interest of judicial economy, the 
Court remanded this claim, in addition to remanding the claim 
for an earlier effective date for a 100 percent evaluation 
for a bipolar disorder.  Essentially the Court deferred 
consideration of this issue pending a decision on the 
veteran's companion claim, and the Board will do likewise.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  
Accordingly, this case is REMANDED for the following action:

After the adjudication required in the 
veteran's claim for an initial evaluation 
in excess of 10 percent prior to July 18, 
1989 for a bipolar disorder as requested 
by the Board in a separate remand issued 
this date, the RO should review the 
veteran's claim for an extension of his 
delimiting date for the purpose of 
receiving educational assistance benefits 
under Chapter 34, Title 38, United States 
Code.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 


and/or argument he desires to have considered in connection 
with the current appeal.  No action is required of the 
veteran unless he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


